A trial for assault to murder resulted in conviction for aggravated assault with punishment assessed at a fine of $50.00 and thirty days' imprisonment in jail.
The motion for new trial was overruled on the 18th day of July, at which time notice of appeal was given. Under the provisions of Art. 760, C. C. P. the statement of facts must be filed in the trial court not later than ninety days after notice of appeal. Such time expired on the 16th day of October. The statement of facts was not filed until November 12th, which was more than ninety days *Page 652 
after adjournment of court. Our state's attorney calls attention to the delayed filing in a motion to strike the statement of facts from the record. The statement of facts cannot be considered.
There are fourteen bills of exception in the record. All have been examined. They relate to the admission of evidence. The recitals of fact in the bills of exception do not disclose error.
The judgment is affirmed.
Affirmed.